i          i        i                                                                i      i      i




                                 MEMORANDUM OPINION


                                         No. 04-09-00407-CR

                                        John Charles GARZA,
                                              Appellant

                                                   v.

                                           STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CR-1811
                         Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: August 12, 2009

DISMISSED

           Pursuant to a plea-bargain agreement, appellant John Charles Garza pled nolo contendere to

sexual assault of a child and was sentenced to six years and a fine of $1200 in accordance with the

terms of his plea-bargain agreement. The trial court signed a certification of defendant’s right to

appeal stating that this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX .

R. APP . P. 25.2(a)(2).
                                                                                       04-09-00407-CR

       Rule 25.2(d) provides that “[t]he appeal must be dismissed if a certification that shows the

defendant has the right of appeal has not been made part of the record under these rules.” TEX . R.

APP . P. 25.2(d). Thus, this court issued an order stating Garza’s appeal would be dismissed unless

an amended trial court certification showing that Garza had the right of appeal was made part of the

appellate record. See Daniels v. State, 110 S.W.3d 174, 177 (Tex. App.—San Antonio 2003, order);

TEX . R. APP . P. 25.2(d); 37.1. No amended trial court certification has been filed. Instead, Garza’s

appellate counsel has filed a letter stating she has reviewed the appellate record and “this court has

no choice but to dismiss the appeal.” In light of the record presented, we agree with Garza’s appellate

counsel that Rule 25.2(d) requires this court to dismiss the appeal. Accordingly, the appeal is

dismissed.

                                                               PER CURIAM


DO NOT PUBLISH




                                                  -2-